985 F.2d 573
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.J.H. MITCHELL, Jr.;  Blanche S. Mitchell, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 91-70482.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 2, 1993.*Decided Feb. 4, 1993.

Appeal from a Decision of the United States Tax Court, Tax Ct. No. 11697-86.
AFFIRMED.
Before PREGERSON, LEAVY and TROTT, Circuit Judges.

ORDER

1
For the reasons stated in the Memorandum Findings of Fact and Opinion filed April 29, 1991, the Tax Court's decision is


2
AFFIRMED.



*
 The panel unamimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4